125 N.J. Super. 372 (1973)
311 A.2d 184
B & L MOTOR FREIGHT, INC., A CORPORATION OF THE STATE OF OHIO, ET AL., PLAINTIFFS-APPELLANTS,
v.
RONALD M. HEYMANN, DIRECTOR OF THE DIVISION OF MOTOR VEHICLES OF THE STATE OF NEW JERSEY, AND GEORGE F. KUGLER, JR., ATTORNEY GENERAL OF THE STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 15, 1973.
Decided November 2, 1973.
Before Judges LEONARD, ALLCORN and CRAHAY.
Mr. Dean A. Gaver argued the cause for the appellants (Hannoch, Weisman, Stern and Besser, and Mr. Morris Oppenheim, attorneys; Mr. Albert G. Besser, on the brief).
Mr. Richard M. Conley, Deputy Attorney General, argued the cause for the respondents (Mr. George F. Kugler, Jr., Attorney General, attorney; Ms. Virginia Long Annich, Deputy Assistant Attorney General, of counsel).
*373 PER CURIAM.
The judgment of the Chancery Division, 120 N.J. Super. 270 is affirmed essentially for the reasons set forth in the opinion of Judge Herbert.